USDC IN/ND case 2:20-cv-00255-JVB-APR document 33 filed 09/16/21 page 1 of 8


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

MARCUS MOSLEY,                                      )
         Plaintiff,                                 )
                                                    )
        v.                                          )   CAUSE NO.: 2:20-CV-255-JVB-APR
                                                    )
UNITED STATES DEPARTMENT OF                         )
TRANSPORTATION,                                     )
          Defendant.                                )

                                     OPINION AND ORDER

        This matter is before the Court on Defendant’s Motion to Dismiss or, Alternatively, Motion

for Summary Judgment [DE 21] filed on January 4, 2021, by Defendant United States Department

of Transportation (USDOT), and on a Motion to Strike Defendant’s Motion to Dismiss or

Alternatively, Motion for Summary Judgement [DE 29] filed by Plaintiff Marcus Mosley, pro se,

on April 9, 2021. Responses to both motions were filed, as was a reply to the motion to dismiss.

For the reasons below, the Court denies the motion to strike and grants the motion to dismiss.

                                      MOTION TO STRIKE

        Mosley asks the Court to strike USDOT’s Motion to Dismiss or Alternatively, Motion for

Summary Judgment. Mosley states that his request falls under Federal Rule of Civil Procedure

12(f), but that rule governs the striking of pleadings, and a motion is not a pleading. See Fed. R.

Civ. P. 7(a) (listing the pleadings that are permitted in a federal civil action).

        In substance, Mosley’s motion does not provide a basis on which to strike USDOT’s

motion. USDOT’s motion is not procedurally disallowed, and Mosley’s arguments relate to the

merits of the motion. Therefore, the motion to strike is denied, but the Court will consider Mosley’s

arguments in ruling on the merits of USDOT’s motion.
USDC IN/ND case 2:20-cv-00255-JVB-APR document 33 filed 09/16/21 page 2 of 8


                                     MOTION TO DISMISS

                                         A. Judicial Notice

       USDOT has attached to its motion to dismiss several documents related to Mosley’s

administrative proceedings. Generally speaking, the Court does not review evidence when ruling

on a motion to dismiss under Rule 12(b)(6), but there are exceptions. The Court may consider

documents that a plaintiff refers to in the complaint that are central to the plaintiff’s claims

regardless of whether those documents are attached to the complaint. Davis v. Potter, 201 F. Supp.

2d 850, 856 (N.D. Ill. 2004) (citing Albany Bank & Trust Co. v. Exxon Mobil Corp., 310 F.3d 969,

971 (7th Cir. 2002); Duferco Steel, Inc. v. M/V Kalisti, 121 F.3d 321, 324 n.3 (7th Cir. 1997)).

Additionally, courts can take judicial notice of governmental agency official actions and

determinations. Fornalik v. Perryman, 223 F.3d 523, 529 (7th Cir. 2000).

       USDOT’s exhibits 1 and 6-12 are agency decisions that the Court can take judicial notice

of. Exhibit 4 is a partial acceptance of Mosley’s January 5, 2017 complaint of discrimination,

which is an agency action that the Court will take judicial notice of. Exhibit 2 is EEO counseling

data for Mosley, which appears to be the written report required by 29 C.F.R. § 1614.105(c). As

such, it is part of the record created for the administrative processing of Mosley’s complaint.

Further, Mosley does not refute the authenticity or accuracy of the record. Thus, the Court

concludes that it can take judicial notice this report and its note that April 8, 2016, was the date of

Mosley’s initial contact with the EEO counselor. See Donald v. City of Chicago, --- F. Supp. 3d ---,

--- n. 3, 2021 WL 1946335, at *4 (N.D. Ill. May 14, 2021) (“[T]he court may take judicial notice

of matters of public record, including records of administrative bodies.”).

       Exhibit 3 contains email communication with what appears to be Mosley’s administrative-

level complaint dated both May 2, 2016, and January 5, 2017, and Exhibit 5 is a memorandum and



                                                  2
USDC IN/ND case 2:20-cv-00255-JVB-APR document 33 filed 09/16/21 page 3 of 8


communication with Mosley regarding an August 31, 2012 final order on a complaint of

discrimination filed by Mosley. Exhibits 3 and 5 do not appear to be official actions or

determinations. These documents are not necessary for the Court’s decision, so determining

whether judicial notice would be proper is not necessary.

                                    B. Factual Background

       Plaintiff Marcus Mosley was a Motor Carrier Safety Specialist with the Federal Motor

Carrier Safety Administration (FMCSA), an agency of USDOT. (Def.’s Ex. 1, p. 4, Final Agency

Decision dated 6/27/16, ECF No. 21-1). Mosley was terminated from his position and federal

service on February 3, 2015. (Id. at p. 3; Pl’s Compl. ¶ 57). Over a year after his termination, on

April 8, 2016, Mosley sought EEOC counseling, leading to his present Complaint. (Def.’s Ex. 2

at 2, EEOC Counseling Data, ECF No. 21-2). At the time of his April 8, 2016, initial contact with

EEOC counseling, the only allegation Mosley made that had occurred within 45 days was that the

Agency provided an incorrect performance evaluation to the Office of Personnel Management

(“OPM”), in response to his claim for disability retirement benefits. (Id.). Mosley also alleged a

number of other acts of discrimination at the time of his EEO counseling arising from his prior

employment with the FMCSA, each having occurred prior to his termination and more than 45

days before April 8, 2016. (Id.).

       In his Complaint, Mosley alleges employment discrimination under Title VII of the Civil

Rights Act of 1964, the Age Discrimination in Employment Act of 1967, and the Americans with

Disabilities Act of 1990.

       As for specific allegations of wrongdoing, there are three categories. The first involves

USDOT’s handling of Mosley’s administrative complaint of discriminatory workplace practices.

Mosley alleges that USDOT failed to act on a complaint of discrimination that was made at the



                                                3
USDC IN/ND case 2:20-cv-00255-JVB-APR document 33 filed 09/16/21 page 4 of 8


administrative level. He further alleges that it failed to make reasonable efforts to resolve the

complaint informally or to submit documents to the EEOC investigator. He alleges that USDOT

falsified its records to incorrectly indicate that Mosley never field a formal EEOC complaint.

       The second category of allegations involves USDOT’s and Mosley’s now-terminated

employment relationship. Mosley alleges that USDOT failed to make reasonable accommodations

to Mosley’s physical limitations. Mosley alleges that he was discriminatorily given an

unsatisfactory performance review and charged as away without leave immediately after the

resolution of a 2010 EEOC hearing. He alleges that more unsatisfactory reviews followed, as did

the denial of promotions, advancement, and within grade increases. He alleges that he was falsely

accused of criminal conduct and was also involuntarily dismissed. He alleges that he applied for

positions and was not selected due to negative references given by his supervisor. He alleges that

USDOT issued paychecks based on fraudulent time and attendance and paid Mosley too much

money. Mosley alleges that, due to managerial conduct, his workplace environment was

intolerable.

       Finally, there are some allegations that sound in tort. Mosley alleges that USDOT “and its

agents have defamed my character, painted me as not trustworthy, prevented advancement and

promotion, and most recently prevented me from coaching soccer for my daughter, and assisting

coaching with the golf team.” (Compl. ¶ 106). Mosley also alleges that USDOT maliciously caused

a criminal prosecution to be initiated against Mosley in the absence of probable cause. Id. at ¶¶ 107,

109.

                                        C. Legal Standard

       The purpose of a motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim is

to test the sufficiency of the pleading, not to decide the merits of the case. See Gibson v. City of



                                                  4
USDC IN/ND case 2:20-cv-00255-JVB-APR document 33 filed 09/16/21 page 5 of 8


Chi., 910 F.2d 1510, 1520 (7th Cir. 1990). Federal Rule of Civil Procedure Rule 8(a)(2) provides

that a complaint must contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” However, “recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 661, 678 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). As the Supreme Court has stated, “the tenet that a

court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Id. Rather, “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). A

complaint is facially plausible if a court can reasonably infer from factual content in the pleading

that the defendant is liable for the alleged wrongdoing. Id. (citing Twombly, 550 U.S. at 570).

       The Seventh Circuit has synthesized the standard into three requirements. See Brooks v.

Ross, 578 F.3d 574, 581 (7th Cir. 2009). “First, a plaintiff must provide notice to defendants of

[his] claims. Second, courts must accept a plaintiff’s factual allegations as true, but some factual

allegations will be so sketchy or implausible that they fail to provide sufficient notice to defendants

of the plaintiff’s claim. Third, in considering the plaintiff’s factual allegations, courts should not

accept as adequate abstract recitations of the elements of a cause of action or conclusory legal

statements.” Id.

       Two weeks after deciding Twombly and in the context of pro se litigation, the Supreme

Court again addressed the notice pleading standard, reiterating that “[s]pecific facts are not

necessary” to meet the requirements of Rule 8(a). Erickson v. Pardus, 551 U.S. 89, 93 (2007). The

Supreme Court reaffirmed that “[a] document filed pro se is to be liberally construed . . . and a pro

se complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Id. at 94 (quotation marks and citations omitted).



                                                  5
USDC IN/ND case 2:20-cv-00255-JVB-APR document 33 filed 09/16/21 page 6 of 8


                                           D. Analysis

       1.      Actions Related to Employment

       Federal employees must exhaust their administrative remedies before they can seek relief

through federal litigation. 42 U.S.C. § 2000e-16(c); Teal v. Potter, 559 F.3d 687, 691 (7th Cir.

2009). The administrative process begins with contact with the employee’s agency’s Equal

Employment Opportunity (EEO) counselor, which must be made within 45 days of the alleged

discriminatory incident or within 45 days of the effective date of an allegedly discriminatory

personnel action. 29 C.F.R. § 1614.105(a). If timely contact is not made, claims of discrimination

are properly dismissed for failure to exhaust the administrative remedies. See Harmon v. Gates,

No. 1:08-cv-003, 2009 WL 10715246, at *3 (S.D. Ind. Sept. 11, 2009). Following timely contact,

the employee has 180 days after the alleged unlawful employment practice to file a charge of

discrimination against the agency. 42 U.S.C. § 2000e-5(e)(1). The 45- and 180-day deadlines are

construed as statutes of limitations and not jurisdictional prerequisites. Smith v. Potter, 445 F.3d

1000, 1006 n.14 (7th Cir. 2006) overruled on other grounds by Hill v. Tangherlini, 724 F.3d 965,

967 n.1 (7th Cir. 2013).

       Mosley contacted his agency EEO counselor on April 8, 2016. (Def.’s Ex. 2, 2, ECF No.

21-2). Accordingly, only actions occurring on or after February 23, 2016, are timely. Mosley was

terminated from his federal employment on February 3, 2015. See id. at 3. Thus, any events

occurring during Mosley’s employment and any events occurring after Mosley’s termination but

before February 23, 2016, are untimely. Claims based on events prior to this date are dismissed.

These dismissed claims include alleged retaliation after a 2010 EEOC hearing, including

“unsatisfactory ratings” on performance reviews; and misconduct regarding Mosley’s time

records, pay, and health insurance. The Court dismisses these claims with prejudice. See Conover



                                                 6
USDC IN/ND case 2:20-cv-00255-JVB-APR document 33 filed 09/16/21 page 7 of 8


v. Lein, 87 F.3d 905, 908-09 (7th Cir. 1996) (claims barred by a statute of limitation are dismissed

with prejudice).

       In his EEOC counseling, Mosley did assert that on March 21, 2016, FMCSA retaliated

against Mosley by providing (or allowing to be submitted) information—such as factually

incorrect performance evaluations—regarding Mosley’s disability retirement application. This

allegation took place within the applicable time period. In his complaint, however, Mosley does

not raise the matters regarding his disability retirement application as a basis on which he asks this

Court for relief. Thus, these allegations are not properly before the Court for consideration.

       2. Actions Related to Administrative Process

       Mosley alleges that USDOT failed to take action on his December 28, 2016 charge. Though

Mosley asserts that USDOT’s failure to act was discriminatory, he did not file a complaint with

the EEOC on this allegation. See (Compl. at 1 (listing only December 28, 2016 as a date on which

he filed a charge of discrimination with the EEOC)). Accordingly, Mosley failed to exhaust his

administrative remedies regarding this allegation of employment discrimination by USDOT

through failing to take action on the December 28, 2016 charge, so claims based on these

allegations are dismissed. Dismissals for failure to exhaust are without prejudice, Walker v.

Thompson, 288 F.3d 1005, 1009 (7th Cir. 2002), but unless Mosley timely filed a complaint with

the EEOC on this allegation, he will not be able to proceed in Court on these claims.

       3. Tort Claims

       Mosley mentions the torts of defamation, (Compl. ¶ 106), and malicious prosecution,

(Compl. ¶¶ 107, 109). “The Federal Government cannot be sued without its consent.” U.S. v.

Navajo Nation, 556 U.S. 287, 289 (2009). To maintain a viable claim against the United States in




                                                  7
USDC IN/ND case 2:20-cv-00255-JVB-APR document 33 filed 09/16/21 page 8 of 8


federal court, a plaintiff must identify a federal law that waives the sovereign immunity of the

United States to the cause of action. Macklin v. U.S., 300 F.3d 814, 819 (7th Cir. 2002).

        As USDOT points out, Mosley, in his complaint, has not purported to bring claims under

the Federal Tort Claims Act or any other law that waives sovereign immunity as to alleged tortious

actions. Therefore, the tort claims must be dismissed. Mosley mentions the Federal Tort Claims

Act in his response and contends that he exhausted his administrative remedies under that act. See

(Resp. 8, ECF No. 26). Therefore, Mosley will be given leave to amend his complaint regarding

the tort claims.

                                         CONCLUSION

        Based on the foregoing, the Court hereby DENIES the Motion to Strike Defendant’s

Motion to Dismiss or Alternatively, Motion for Summary Judgement [DE 29]. The Court

GRANTS Defendant’s Motion to Dismiss or, Alternatively, Motion for Summary Judgment

[DE 21]. Plaintiff Marcus Mosley’s complaint is DISMISSED.

        The allegations of tortious actions and discriminatory failure to take action on the

December 28, 2016 charge are DISMISSED WITHOUT PREJUDICE. The other allegations in

the complaint are DISMISSED WITH PREJUDICE.

        Plaintiff may file a motion to amend his complaint on or before October 15, 2021. Claims

that have been dismissed with prejudice may not be realleged in any amended pleading. If no filing

is made by the deadline, this case will be dismissed.

        SO ORDERED on September 16, 2021.

                                                 s/ Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                                 8
